Citation Nr: 0605779	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, either 
as directly due to service or as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1965 to July 
1965 and from March 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico (RO), which denied service 
connection for a skin condition and did not find new and 
material evidence to reopen a claim for duodenal ulcers, 
claimed as a stomach condition.  In August 2003, the claimant 
submitted a notice of disagreement (NOD), pertaining only to 
the denial to service connection for a skin disorder.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  Competent medical evidence does not reveal that the 
veteran's skin disorder(s) were causally related to his 
military service or any incident thereof, or that it was 
manifested within one year of service.


CONCLUSION OF LAW

The veteran's skin disorder(s) were not incurred as a result 
of the veteran's military service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to service 
connection for a skin disorder, the Board finds that the AOJ 
has substantially satisfied the duties to notify and assist, 
as required by the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted changes in the 
law, and the Board concludes that, to the extent possible, 
the requirements of the VCAA and the revised regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159).  In particular, the Board 
finds that the service medical and personnel records, VA 
medical reports from February 2002 through April 2004, and 
the veteran's private medical reports are adequate for 
determining whether the criteria for service connection have 
been met.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence.  In November 2002, the veteran was sent a VCAA 
letter which advised him of the information needed to 
substantiate his service connection claim and of the new 
notice and duty to assist provisions of the VCAA, what VA 
would do and had done, what he should do, and gave him an 
opportunity to supply additional information in support of 
his claim.  In February 2004 the veteran was sent a statement 
of the case (SOC) that gave the veteran the opportunity to 
submit additional argument and/or evidence in support of his 
appeal.  Under these circumstances, the Board is satisfied 
the appellant has been adequately informed of the need to 
submit relevant evidence in his possession.  Therefore, it is 
found that the duties imposed by the 38 U.S.C. 5103(a) and 
5103A have been met in this case, and the Board will proceed 
to the merits of the case.

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities 
are presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Additionally, service connection may be granted for 
a disorder found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  The veteran qualifies as a 
Vietnam era veteran.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2005); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Under 38 C.F.R. § 3.309, there is no presumption for 
solar keratosis epidermal cysts, seborrheic dermatitis or 
psoriasis.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran is currently diagnosed as having solar keratosis 
epidermal cysts, seborrheic dermatitis and psoriasis.  
Initially, the Board notes that there is no evidence of any 
skin disorder in service, within the one-year period 
following the veteran's separation from service, or for many 
years thereafter.  The veteran was diagnosed with a skin 
disorder in the mid-1990's.  Thus, service connection is not 
in order based on chronicity in service or continuous 
symptoms after service, or on the basis of presumption for a 
chronic disease.  38 C.F.R. §§ 3.303(b), 3.307(a)(3); Savage, 
10 Vet. App. At 494-97.

With regard to whether the evidence establishes a direct 
connection between the veteran's development of skin 
disorder(s) and his period of active service, the Board notes 
that there is no competent evidence of a relationship between 
the veteran's current solar keratosis epidermal cysts, 
seborrheic dermatitis and psoriasis, and his period of active 
service.

The Board reviewed the veteran's service medical records and 
notes that while in service the veteran was not treated for a 
skin disorder, to include any treatment for solar keratosis 
epidermal cysts, seborrheic dermatitis or psoriasis.  
Furthermore, the Board observes that a complete review of the 
veteran's VA medical records from February 2002 through April 
2004 show that the veteran was not treated for any skin 
disorder(s). 

The first evidence of the veteran's skin disorder(s) came in 
November 1995 when he was diagnosed by a private physician 
with photo-dermatitis.  In August 1996 the veteran was 
diagnosed with solar keratosis epidermal cysts and psoriasis.  
The veteran's private physician did not offer an opinion as 
to the origin of the skin disorder(s).  Specifically; there 
is no link between the veteran's skin disorder(s) and 
military service.  In the absence of competent medical 
evidence linking such disorder to service, additional 
development is not warranted under the VCAA.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Under these circumstances, the Board finds that the claim for 
service connection for a skin disorder, claimed as solar 
keratosis epidermal cysts, seborrheic dermatitis and 
psoriasis must be denied.  As the competent evidence simply 
does not support the claim, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disorder, either as directly 
due to service or as secondary to Agent Orange exposure is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


